$2&  :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u 2ULJLQDO                u 'XSOLFDWH2ULJLQDO


                                           81,7(' 67$7(6 ',675,&7 &2857
                                                                         IRUWKH
                                                          BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  ,QWKH0DWWHURIWKH6HDUFKRI
             (Briefly describe the property to be searched
              or identify the person by name and address)                          &DVH1R     20        MJ         160
       7DUJHW /RFDWLRQ   6WDWHVPDQ :D\
                 $SW  )UDQNOLQ :,

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU
           $QDSSOLFDWLRQE\ DIHGHUDOODZ HQIRUFHPHQW RIILFHU RUDQDWWRUQH\ IRUWKHJRYHUQPHQWUHTXHVWVWKHVHDUFKDQGVHL]XUH
RIWKHIROORZLQJSHUVRQRUSURSHUW\ ORFDWHG LQWKH                        (DVWHUQ   'LVWULFWRI            :LVFRQVLQ
(identify the person or describe the property to be searched and give its location)
  6HH $WWDFKPHQW $




        ,ILQGWKDWWKHDIILGDYLW V RUDQ\UHFRUGHGWHVWLPRQ\HVWDEOLVKSUREDEOHFDXVHWRVHDUFKDQGVHL]HWKHSHUVRQRUSURSHUW\
GHVFULEHGDERYHDQGWKDWVXFKVHDUFKZLOOUHYHDO (identify the person or describe the property to be seized)
  6HH $WWDFKPHQW %




         <28$5(&200$1'('WRH[HFXWHWKLVZDUUDQWRQRUEHIRUH                                         (not to exceed 14 days)
       u LQWKHGD\WLPHDPWRSP u DWDQ\WLPHLQWKHGD\RUQLJKWEHFDXVHJRRGFDXVHKDVEHHQHVWDEOLVKHG

        8QOHVVGHOD\HGQRWLFHLVDXWKRUL]HGEHORZ\RXPXVWJLYHDFRS\RIWKHZDUUDQWDQGDUHFHLSWIRUWKHSURSHUW\WDNHQWRWKH
SHUVRQIURPZKRPRUIURPZKRVHSUHPLVHVWKHSURSHUW\ZDVWDNHQRUOHDYHWKHFRS\DQGUHFHLSWDWWKHSODFHZKHUHWKH
SURSHUW\ZDVWDNHQ
        7KHRIILFHUH[HFXWLQJWKLVZDUUDQWRUDQRIILFHUSUHVHQWGXULQJWKHH[HFXWLRQRIWKHZDUUDQWPXVWSUHSDUHDQLQYHQWRU\
DVUHTXLUHGE\ODZDQGSURPSWO\UHWXUQWKLVZDUUDQWDQGLQYHQWRU\WR                  +RQRUDEOH:LOOLDP ( 'XIILQ              
                                                                                                  (United States Magistrate Judge)

     u 3XUVXDQWWR86&D E ,ILQGWKDWLPPHGLDWHQRWLILFDWLRQPD\KDYHDQDGYHUVHUHVXOWOLVWHGLQ86&
  H[FHSWIRUGHOD\RIWULDO DQGDXWKRUL]HWKHRIILFHUH[HFXWLQJWKLVZDUUDQWWRGHOD\QRWLFHWRWKHSHUVRQZKRRUZKRVH
SURSHUW\ZLOOEHVHDUFKHGRUVHL]HG(check the appropriate box)
     u IRU         GD\V(not to exceed 30) u XQWLOWKHIDFWVMXVWLI\LQJWKHODWHUVSHFLILFGDWHRI
                                                                               DWHUVSHFLIL
                                                                                         ILF GDWHRI
                                                                                         IL                                               

                                June 16, 2020 at 10:15 AM
'DWHDQGWLPHLVVXHG
                                                                                                          Judge’s sign
                                                                                                                  signature
                                                                                                                    gn
                                                                                                                     nat
                                                                                                                       atuurre
                                                                                                                            r
                             Milwaukee, Wisconsin
&LW\DQGVWDWH                                                                      +RQRUDEOH :,OOLDP ( 'XIILQ 86 0DJLVWUDWH -XGJH
                                                                                                        Printed name and title

                            Case 2:20-mj-00160-WED Filed 07/16/20 Page 1 of 7 Document 2
$2&  :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV 3DJH

                                                                             5HWXUQ
&DVH1R                                'DWHDQGWLPHZDUUDQWH[HFXWHG                   &RS\RIZDUUDQWDQGLQYHQWRU\OHIWZLWK
      I3-20-0018                           06-23-2020, 6:00 a.m.                               Tykel SPEARS
,QYHQWRU\PDGHLQWKHSUHVHQFHRI
                                               Audreille DODD
,QYHQWRU\ RIWKHSURSHUW\ WDNHQDQGQDPH V RIDQ\ SHUVRQ V VHL]HG


      U.S. Currency
        Misc. Jewelry
        Glock handgun
        marijuana
        two cellular telephones




                                                                         &HUWLILFDWLRQ


        ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQYHQWRU\LVFRUUHFWDQGZDVUHWXUQHGDORQJZLWKWKHRULJLQDOZDUUDQWWRWKH
GHVLJQDWHGMXGJH



'DWH            07-16-2020
                                                                                                   Executing officer’s signature

                                                                                      SA Scott Marlow
                                                                                                        Printed name and title




                            Case 2:20-mj-00160-WED Filed 07/16/20 Page 2 of 7 Document 2
                                       ATTACHMENT A

                                     Locations to be Searched

Target Location #1: 2855 Statesman Way, apt. 109, Franklin, WI, more fully described
as a three story apartment building, constructed of white stucco, brown siding and a flat roof. The
numerals “2855” appear on the side of the building on the right side of the west entry door.
Apartment 109 is located on the ground level, with the numerals 109 next to the west entry door.
The residence has an underground garage.




           Case 2:20-mj-00160-WED Filed 07/16/20 Page 3 of 7 Document 2
Target location #2: 2442 N. 53 St, Milwaukee, WI, more fully described as a two story residence
with a brown colored shingle roof, blue siding and a west entry front door. The numerals 2442 are
displayed to the left front/west door.




         Case 2:20-mj-00160-WED Filed 07/16/20 Page 4 of 7 Document 2
Target location #3: 2465 N. 37 St, Milwaukee, WI, is described as a two story residence with
a gray colored shingle roof, tan and an east entry front door. The numerals 2465 are displayed
above of the front/east door.




         Case 2:20-mj-00160-WED Filed 07/16/20 Page 5 of 7 Document 2
                                    ATTACHMENT B

                                      Items to be Seized

1.   Paraphernalia associated with the manufacture and distribution of controlled substances
     including but not limited to materials and items used for packaging, processing, diluting,
     weighing, and distributing controlled substances, such as scales, funnels, sifters, grinders,
     glass panes and mirrors, razor blades, plastic bags, and heat-sealing devices.

2.   Duffel, canvas bags, suitcases, safes, or other containers to hold or transport controlled
     substances and drug trafficking related items and proceeds.

3.   Proceeds of drug trafficking activities, such as United States currency, precious metals,
     financial instruments, and jewelry, and documents and deeds reflecting the purchase or
     lease of real estate, vehicles, precious metals, jewelry or other items obtained with the
     proceeds from drug trafficking activities.

4.   Firearms, ammunition, magazines, gun boxes, firearm purchase records or receipts, and
     other paraphernalia associated with firearms.

5.   Bank account records, loan documents, wire transfer records, money order receipts, postal
     express mail envelopes, bank statements, safe deposit box keys and records, money
     containers, financial records and notes showing payment, receipt, concealment, transfer, or
     movement of money generated from the sale of controlled substances, or financial
     transactions related to the trafficking of controlled substances.

6.   Drug or money ledgers, drug distribution or customer lists, drug supplier lists,
     correspondence, notations, logs, receipts, journals, books, records, and other documents
     noting the price, quantity, and/or times when controlled substances were obtained,
     transferred, sold, distributed, and/or concealed.

7.   Personal telephone books, address books, telephone bills, photographs, letters, cables,
     telegrams, facsimiles, personal notes, receipts, documents and other items or lists reflecting
     names, addresses, purchases, telephone numbers, addresses and communications regarding
     illegal activities among and between members and associates involved in drug trafficking
     activities.

8.   Records of off-site storage locations, including but not limited to safe deposit box keys and
     records, and records and receipts and rental agreements for storage facilities.




       Case 2:20-mj-00160-WED Filed 07/16/20 Page 6 of 7 Document 2
9.    Cellular telephones, Smartphones, text messaging systems, and other communication
      devices, and any and all records associated with such communications services used to
      commit drug trafficking offenses.

10.   Records, items and documents reflecting travel for the purpose of participating in drug
      trafficking activities, such as passports, airline tickets, bus tickets, vehicle rental receipts,
      credit card receipts, taxi cab receipts, hotel and restaurant receipts, canceled checks,
      maps, and records of long distance calls reflecting travel.

11.   Indicia of occupancy, residency or ownership of the premises and things described in the
      warrant, including utility bills, telephone bills, loan payment receipts, rent receipts, trust
      deeds, lease or rental agreements, addressed envelopes, escrow documents and keys.

12.   Photographs, videotapes or other depictions of assets, firearms, coconspirators, or
      controlled substances.

13.   Computers or storage media used as a means to commit the violations or store any of the
      information described above.




       Case 2:20-mj-00160-WED Filed 07/16/20 Page 7 of 7 Document 2
